PER CURIAM.
The petition is granted and Kevin Travis Peacock is hereby afforded a belated appeal from the order dismissing with prejudice defendant’s pro se motion to vacate sentence and cautioning defendant regarding repetitious filing in case number 2002-CF-5049-A in the Circuit Court for Es-cambia County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
KAHN, LEWIS, and HAWKES, JJ„ concur.